Citation Nr: 0028228	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  96-46 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for residuals of a left ankle, fibula, and tibia 
fracture.

2.  Entitlement to an initial evaluation in excess of 
10 percent for hypertension.

3.  Entitlement to an initial evaluation in excess of 
10 percent for irritable bowel syndrome with gastroesophageal 
reflux disease.

4.  Entitlement to an initial evaluation in excess of 
10 percent for kidney stones.

5.  Entitlement to an initial compensable evaluation for 
multiple angiolipomas.

6.  Entitlement to an initial compensable evaluation for left 
inguinal hernia.

7.  Entitlement to an initial compensable evaluation for 
right inguinal hernia.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran had active service from July 31, 1969 to June 30, 
1994.

The current appeal arose from May 1995, April 1996, and 
December 1998 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

In May 1995 the RO granted entitlement to service connection 
for hypertension, hyperactive bowel syndrome, a lipoma on the 
left arm, and kidney stones and assigned each a 
noncompensable evaluation, effective July 1, 1994.  The RO 
granted a 10 percent evaluation based upon multiple 
noncompensable evaluations under 38 C.F.R. § 3.324 (1999).  
The RO denied entitlement to service connection for a left 
ankle fracture, fractured left tibia and fibula, a left eye 
disorder, and multiple angiolipomas.




In the May 1995 rating decision, the RO noted that the 
veteran had initially filed a claim of entitlement to service 
connection for post-traumatic stress disorder and had 
withdrawn such claim prior to the issuance of the May 1995 
rating decision.  Thus, that claim is not on appeal.

In April 1996 the RO granted entitlement to service 
connection for residuals of a left ankle fracture and 
postoperative right inguinal hernia and assigned 10 percent 
and noncompensable evaluations, respectively, effective July 
1, 1994, and granted entitlement to service connection for 
the lipoma removed from the back and reclassified the 
service-connected disability as multiple angiolipomas of the 
back, arms, and left wrist.  The RO affirmed the denial of 
entitlement to service connection for a left eye disorder and 
a fractured left tibia and fibula.

In December 1998 the RO granted entitlement to service 
connection for left eye corneal epithelial defect and 
assigned a 20 percent evaluation, effective July 1, 1994.  
The RO also granted entitlement to service connection for 
residuals of a fracture to the left tibia and fibula and 
included these residuals as part of the service-connected 
residuals of a left ankle fracture and reclassified the 
service-connected disability as residuals of a left ankle, 
fibula, and tibia fracture and assigned a 20 percent 
evaluation, effective July 1, 1994.  

The RO granted entitlement to service connection for a left 
inguinal hernia and assigned a noncompensable evaluation, 
effective July 1, 1994.  The RO reclassified the service-
connected of hyperactive bowel syndrome as irritable bowel 
syndrome with gastroesophageal reflux disease and granted a 
10 percent evaluation, effective July 1, 1994, and granted a 
10 percent evaluation for hypertension and kidney stones, 
effective July 1, 1994.  The RO continued the noncompensable 
evaluations for postoperative right inguinal hernia and 
multiple angiolipomas.


The veteran has not filed a notice of disagreement following 
the grant of service connection for left eye corneal 
epithelial defect, and thus that claim is no longer on 
appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (notice of disagreement following denial of a 
particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim).

Although the RO granted increased evaluations during the 
appeals process for the service-connected residuals of a left 
ankle, fibula, and tibia fracture; hypertension; kidney 
stones, and irritable bowel syndrome with gastroesophageal 
reflux disease, the veteran is generally presumed to be 
seeking the maximum available by law, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).

In February 1999, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issues of entitlement to initial compensable evaluations 
for bilateral inguinal hernias are addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  Residuals of a left ankle, fibula, and tibia fracture are 
manifested by no more than the functional equivalent of 
malunion of the tibia and fibula with marked ankle 
disability, or additional functional loss due to pain or 
other pathology.

2.  Hypertension requires anti-hypertension medication and is 
manifested by diastolic blood pressure readings of less than 
110, and systolic readings of less than 200.

3.  Irritable bowel syndrome with gastroesophageal reflux 
disease is manifested by persistent epigastric distress.

4.  Kidney stones are manifested by occurrences of two times 
per year.

5.  Multiple angiolipomas are manifested by scars on the back 
and left wrist, which are nontender, and a lipoma on the left 
upper arm, which are nontender, and a cyst on the scrotum.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
30 percent for residuals of a left ankle, fibula, and tibia 
fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 
(1999).

2.  The criteria for an initial evaluation in excess of 
10 percent for hypertension are not met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104 (1999), 
Diagnostic Code 7101(effective prior to January 12, 1998); 38 
C.F.R. § 4.104, Diagnostic Code 7101; 62 Fed. Reg. 65207-
65224 (December 11, 1997) (effective January 12, 1998).

3.  The criteria for an initial evaluation in excess 10 
percent for irritable bowel syndrome with gastroesophageal 
reflux disease are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Codes 7319-7346 
(1999).

4.  The criteria for an initial evaluation in excess of 
10 percent for kidney stones are no met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b, Diagnostic 
Codes 7508, 7509 (1999).

5.  The criteria for an initial compensable evaluation for 
multiple angiolipomas are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes 
7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records reveal the veteran was diagnosed 
with hypertension.  Records from 1974 show he had a lesion 
removed from his back.

In December 1977 the veteran complained of passing a renal 
stone, which was the second occurrence with the first one 
having occurred in November 1975.  

In October 1989 the veteran complained of gastritis.  A 
January 1990 upper gastrointestinal series was negative.

In September 1990 the veteran had a crusty lesion on his left 
forearm, which was red and itchy.  He had a skin lesion 
removed from his left wrist in December 1990.

In December 1993 the veteran sustained a supination external 
rotation type IV ankle fracture when running.  He underwent 
an open reduction internal fixation at that time.  It was 
noted in a treatment report that his left ankle was 
surgically corrected in an "excellent position."

A May 1994 report of medical examination shows that the 
veteran's blood pressure was 126/80 (systolic/diastolic).  
The examiner noted the veteran had an angiolipoma on the left 
upper arm and that his hypertension was "stable."  In the 
report of medical history completed at that time, the 
examiner stated the veteran had recurrent ureterolithiasis, 
frequent indigestion, and hypertension, which was noted to be 
controlled.

A July 1994 private medical record shows the veteran's blood 
pressure was 140/100 and 136/100.  He complained of chest 
pain on and off for three days.  Examination of the heart 
revealed no murmur.  The impression was chest pain and 
hypertension.

A September 1994 VA skin examination report shows the veteran 
reported he had not had any skin problems prior to service, 
had an angiolipoma removed from his back while in service, 
and had a lipoma on his left arm.  The veteran denied any 
pain or burning.  The examiner noted the skin had a mobile 
nodule on the left upper arm.  The diagnosis was a probable 
lipoma.

A September 1994 VA examination report shows the veteran 
reported he had had an angiolipoma on his back, which was 
excised while in service.  He stated he had kidney stones 
since 1974, which would recur approximately two times per 
year.  He stated he was diagnosed with hypertension in 1982.  
He stated he fractured his left ankle and broke his tibia and 
fibula in November 1993, when he fell in his backyard.  He 
reported he underwent surgical reduction.  He stated he had 
had hyperactive bowel syndrome since 1975 and that he had 
been told he had excessive excretion of acids and 
gastroesophageal reflux disease.

Physical examination revealed an angiolipoma of the left arm 
which was nontender.  Additionally, the examiner noted there 
was a scar on the back from an excision of an angiolipoma.  
Examination of the heart was normal.  Blood pressure was 
124/74 sitting, 108/64 recumbent, and 110/78 standing.  
Examination of the abdomen was negative.

Examination of the lower extremities revealed the veteran 
could walk on his heels and toes.  He could squat all the way 
down and return.  The examiner noted there was a scar on the 
left ankle.  He stated there was tenderness to palpation over 
the left ankle medially anteriorly and posteriorly and 
laterally, and tenderness over the dorsum and plantar 
surfaces of the left foot.  

A chest x-ray taken at that time showed the cardiac size 
within normal limits.

The diagnoses entered were hyperactive bowel syndrome; 
angiolipoma of the back, excised; angiolipoma of the left 
arm, proximately and posteriorly; recurrent kidney stones; 
hypertension; and fracture of the left ankle, post surgical 
reduction.

A May 1995 private medical record shows the veteran's blood 
pressure was 120/90.

A September 1995 private medical record shows the veteran's 
blood pressure was 116/90.  He reported extra heart beats.  
He denied any shortness of breath or lightheadedness.  The 
examiner entered a diagnosis of history of hypertension.

An October 1995 private medical record shows the veteran's 
blood pressure was 136/100.  He reported persistent irregular 
heart beats.  He denied shortness of breath and dyspnea on 
exertion.  The assessment was hypertension.

A November 1997 VA intestines examination report shows the 
veteran reported he had been diagnosed with hyperactive bowel 
syndrome in service, which involved the upper 
gastrointestinal tract, and had symptoms of heartburn and 
reflux.  He reported he would get attacks of epigastric pain, 
which were confused with anginal attacks, but noted that an 
upper gastrointestinal series done in 1991 was negative.

The examiner recorded that the physical examination was 
within normal limits, and that he discussed with the veteran 
the possibility of repeat upper gastrointestinal series, 
which the veteran stated he did not want to undergo.  The 
diagnosis was past history of hyperactive bowel syndrome, 
which included upper gastrointestinal symptoms suggestive of 
heartburn and reflux.  The examiner noted that currently, it 
was not in attack mode.

A November 1997 VA genitourinary system examination report 
shows the veteran reported he had had trouble with kidney 
stones since 1974, but noted he had not required surgery.  He 
reported that an intravenous pyelogram done in the past had 
been negative.  He reported he had not had any trouble 
passing a kidney stone.

Physical examination was negative for any external findings 
regarding the kidney stones.  The examiner stated he was 
going to check the blood serum uric acid and the urinary 
tract system to see if there were any irritation.  He noted 
that the blood serum uric acid was within normal limits and 
that the urinary tract system was negative.

A November 1997 VA heart and hypertension examination report 
shows the veteran reported having chest pains, which caused 
confusion in comparison with his gastrointestinal condition.  
He stated he thought his blood pressure was under control.

The examiner stated the veteran's blood pressure was taken 
three times.  Those readings were 150/100, 150/104 and 
150/106.  The heart sounds appeared normal and regular.  The 
diagnosis was hypertension, and the examiner noted that the 
blood pressure reading that day were elevated.

A chest x-ray taken at that time was within normal limits.

A November 1997 VA skin examination report shows the veteran 
related he had a skin mass removed from his back in 1974, 
which had been diagnosed as an angiolipoma, which was benign.  
He had an additional skin mass removed from his left wrist in 
1990 and one removed from his lower lip in 1992.  He noted he 
had a current lipoma on his left upper arm.

Physical examination revealed a scar on the back at the level 
of T12.  He noted it was well healed.  The examiner stated 
there was a small palpable mass on the left upper arm and a 
mass on the scrotum, which was both visible and palpable in 
the inferior part of the scrotal tissue.  He noted that an 
ultrasound would be done.

The diagnoses entered were past history of multiple 
angiolipomas with a scar on the back, a small mass on the 
left forearm and triceps area, and a mass on the scrotum.  
The examiner stated the mass on the scrotum was confirmed and 
was most likely a cyst.

A December 1998 private medical record shows the veteran 
reported substernal chest pain.  He noted it was not related 
to exertion and that the pain would increase with taking a 
deep breath and bending forward.  The examiner stated the 
blood pressure was 146/86,  The chest wall was nontender to 
palpation.  An electrocardiogram revealed a normal sinus 
rhythm with no ST-T wave changes and no ectopy and no Q 
waves.  The diagnosis entered was esophageal spasm.

In February 1999 the veteran presented oral testimony before 
a Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.  He testified he felt like 
he was eligible for a 30 percent evaluation for the residuals 
of a left ankle, fibula, and tibia fracture, as he had 
several screws and plates in that area and had been told he 
would eventually experience an arthritic-type condition.

As to his hypertension, the veteran stated he had been on 
medication since approximately 1983.  He stated he was 
currently on medication to control his diastolic readings.  
He testified he had had diastolic readings of 100 to 106 
while on medication and felt that his service-connected 
hypertension warranted a 20 percent evaluation.

As to his multiple angiolipomas, he stated he had a history 
of angiolipomas, which were unsightly, tender, and 
disfiguring, and in particular the scrotal mass or cyst.  He 
felt that he should receive a minimal 10 percent evaluation 
and potentially a 20 percent evaluation based upon the 
evidence of record.

As to his irritable bowel syndrome, the veteran testified he 
had been increased to 10 percent, but felt that the 
10 percent evaluation was not sufficient.  He had increased 
episodes of gastroesophageal reflux, for which he had been 
taking Tagamet, an over-the-counter medication.  He took this 
medication every day.  He stated the December 1998 complaints 
of substernal chest pain had happened on three occasions 
recently.  He felt this service-connected disability 
warranted a 30 percent evaluation.



Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the instant case the veteran is technically not seeking 
increased ratings, since his appeal arises from the original 
assignments of disability evaluations.  In a claim for a 
greater original rating after an initial award of service 
connection, all of the evidence submitted in support of the 
veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  


In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  



The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

In regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 



(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Under Diagnostic Code 5262, a 10 percent evaluation is 
warranted for malunion of the tibia and fibula with slight 
ankle or knee disability, and a 20 percent rating is 
warranted for malunion of the tibia and fibula with moderate 
ankle or knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (1999).  Impairment of the tibia and fibula represented 
by malunion with marked knee or ankle disability warrants a 
30 percent disability rating.  Id.  When there is nonunion of 
the tibial and fibula with loose motion, requiring brace, a 
40 percent evaluation is warranted.  See id.

The Board notes that the criteria for the cardiovascular 
system were amended, effective January 12, 1998.  Where the 
law changes after a claim has been filed or reopened but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant will 
apply unless Congress provided otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the previous criteria for rating hypertension, a 10 
percent evaluation may be assigned for essential arterial 
hypertension with diastolic pressure predominantly 100 or 
more.  38 C.F.R. § 4.104; Diagnostic Code 7101 (effective 
prior to January 12, 1998).  A 20 percent evaluation may be 
assigned for diastolic pressure predominantly 110 or more 
with definite symptoms.  Id.  A 40 percent evaluation may be 
assigned for diastolic pressure predominantly 120 or more and 
moderately severe symptoms.  Id.  A 60 percent evaluation may 
be assigned with diastolic pressure predominantly 130 or more 
and severe symptoms.  Id.

Under the criteria effective January 12, 1998, hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) warrants a 60 percent evaluation with diastolic 
pressure predominantly 130 or more.  38 C.F.R. 4.104, 
Diagnostic Code 7101 (effective January 12, 1998).  A 40 
percent evaluation may be assigned with diastolic blood 
pressure 120 or more.  Id.  A 20 percent evaluation may be 
assigned with diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  Id.  A 10 
percent evaluation may be assigned with diastolic pressure 
predominantly 100 or more, or; systolic pressure 160 or more, 
or; a minimum evaluation may be assigned for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  Id.

The veteran's irritable bowel syndrome with gastroenteritis 
has been rated by analogy to irritable colon syndrome and 
hiatal hernia.

A mild irritable colon syndrome disorder, with disturbances 
of bowel function and occasional episodes of abdominal 
distress warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (1999).  

A moderate disability with frequent episodes of bowel 
disturbance and abdominal distress warrants a 10 percent 
evaluation.  Id.  A severe disability, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, warrants a 30 percent 
evaluation.  Id.

Under Diagnostic Code 7346, hiatal hernia manifested by 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health, a 
60 percent evaluation is warranted.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (1999).  Where there are symptoms of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, a 30 percent evaluation is warranted.  Id.  A 10 
percent evaluation is assigned where there are two or more of 
the symptoms listed for the 30 percent evaluation, with less 
severity.  Id.  

The veteran's kidney stones are evaluated by analogy to 
nephrolithiasis and hydronephrosis.

Under Diagnostic Code 7508, nephrolithiasis is rated as 
hydronephrosis, except when there is recurrent stone 
formation requiring one or more of the following: (1) diet 
therapy, (2) drug therapy, (3) invasive or noninvasive 
procedures more than two times per year, which would warrant 
a 30 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 
7508 (1999).

Under Diagnostic Code 7509, hydronephrosis is assigned a 30 
percent evaluation when manifested by frequent attacks of 
colic with infection (pyonephrosis) and impaired kidney 
function; it is assigned a 20 percent evaluation when 
manifested by frequent attacks of colic, requiring catheter 
drainage; and it is assigned a 10 percent evaluation when 
manifested by only an occasional attack of colic, not 
infected and not requiring catheter drainage.  38 C.F.R. § 
4.115b, Diagnostic Code 7509 (1999).

The veteran's multiple angiolipomas are rated under 
Diagnostic Code 7819 for new benign growths of the skin.  
Under this code, the growths are to be rated as scars, based 
on considerations such as disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 (1999).  Under Diagnostic Codes 7803, a 
scar that is superficial, poorly nourished with repeated 
ulceration warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  Under Diagnostic Code 7804, a 
superficial scar that is tender and painful on objective 
demonstration warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Other scars may be rated on 
the basis of function of part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  The Board of Veterans' Appeals (Board) 
notes that a benign new growth may be rated as eczema.

Under Diagnostic Code 7806, eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when exceptionally repugnant warrants a 50 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.  
Eczema with exudation or constant itching, extensive lesions, 
or marked disfigurement warrants a 30 percent evaluation.  
Id.  Eczema with exfoliation, exudation or itching, if 
involving an exposed surface or an extensive area warrants a 
10 percent evaluation.  Id.  Eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area warrants a noncompensable evaluation.  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the veteran's claims for 
evaluations in excess of those assigned by the RO for 
residuals of a left ankle, fibula, and tibia fracture, 
hypertension, irritable bowel syndrome with gastroesophageal 
reflux disease, kidney stones, and multiple angiolipomas are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected disabilities are sufficient 
to conclude that his claims for higher evaluations are well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard the Board notes that the veteran was given the 
opportunity to submit additional evidence in support of his 
claims.  He has been afforded additional comprehensive 
examinations.  The Board is unaware of any additional 
evidence, VA or non-VA, which has not already been requested 
and/or obtained which is pertinent to the disabilities at 
issue.  

Residuals of a left ankle, fibula, and tibia fracture

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
initial evaluation in excess of 30 percent for residuals of a 
left ankle, fibula, and tibia fracture.  In September 1994, 
the veteran was able to walk on his heels and toes.  He could 
squat all the way down and return.  The examiner noted the 
veteran's left ankle was tender to palpation.  In February 
1999, the veteran testified he felt his service-connected 
residuals of a left ankle, fibula, and tibia fracture 
warranted a 30 percent evaluation, as he had more than a 
moderate ankle disorder.  A 30 percent evaluation under 
Diagnostic Code 5262 contemplates malunion of the tibia and 
fibula with marked knee or ankle disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  The Board finds that the 
veteran's residuals of a left ankle, fibula, and tibia 
fracture is appropriately evaluated at the 30 percent level.  
See id.

The Board must now consider whether an evaluation in excess 
of 30 percent is warranted.  Under Diagnostic Code 5271, 
which addresses limitation of motion of the ankle, the 
maximum evaluation under that Code is 20 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999).  Thus, the 
veteran is at an evaluation that is higher than what he could 
receive under that Diagnostic Code.  See id.  A 40 percent 
evaluation under Diagnostic Code 5262 contemplates nonunion 
of the tibia and fibula, requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  

There have been no findings of nonunion of the tibia and 
fibula to warrant, even by analogy, a 40 percent evaluation 
under Diagnostic Code 5262.  See id.  Therefore, the Board 
finds that no more than a 30 percent evaluation is warranted 
for the service-connected residuals of a left ankle, fibula, 
and tibia fracture.

The Board notes that a separate evaluation for pain, 
weakness, incoordination, and excess fatigability is not 
warranted.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 
4.45.  The veteran is at a 30 percent evaluation, which is 
higher than the maximum evaluation for limitation of motion 
of the ankle.  The record is clear that the disability 
involved with the fracture of the tibia and fibula relates to 
veteran's left ankle, versus his left knee.  The service 
medical records show the fracture having occurred at the 
ankle.  Thus, an increased evaluation cannot be based upon 
limitation of motion of the left knee.  As the veteran is at 
a higher evaluation than marked limitation of motion of the 
ankle itself, the criteria for functional impairment under 38 
C.F.R. §§ 4.40, 4.45 are not for application.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

The Board must address the scar on the veteran's left ankle, 
as it has been addressed by an examiner.  A 10 percent 
disability evaluation may be assigned for superficial scars 
which are poorly nourished and have repeated ulcerations, or 
which are tender and painful on objective demonstration.  
Other scars are rated on the basis of the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999).  The veteran has not reported 
any complaints as to the scar on the left ankle, nor has any 
medical professional reported any of the above findings.  
Thus, a separate evaluation for the scar on the left ankle is 
not warranted.  See id.

The veteran is competent to report his symptoms.  He asserted 
that his service-connected residuals of a left ankle, fibula, 
and tibia fracture was worse than the initial 10 percent 
evaluation assigned, the RO subsequently granted a 20 percent 
evaluation, and the Hearing Officer granted a 30 percent 
evaluation.  




At the February 1999 hearing, the veteran stated he thought 
his residuals of a left ankle, fibula, and tibia fracture 
warranted a 30 percent evaluation.  Thus, the veteran had 
received the evaluation he was seeking.

To the extent that he has implied that his left ankle 
warrants an evaluation in excess of 30 percent, the medical 
evidence does not support the veteran's contentions for a 
higher evaluation for the reasons stated above.  Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent for residuals of a 
gunshot wound to the residuals of a left ankle, fibula, and 
tibia fracture.  Gilbert, 1 Vet. App. at 53.  Accordingly, in 
view of the denial of entitlement to an increased evaluation, 
the Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra.

Hypertension

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent.  The available 
medical evidence clearly reveals that the veteran's diastolic 
blood pressure is predominantly below 110.  In none of the 
readings reported is his diastolic blood pressure 110.  The 
highest diastolic blood pressure reading is 106, and that was 
on one occasion.  The evidence does not establish diastolic 
blood pressure readings that are "predominantly" 110 or 
more with definite symptoms.  Additionally, the veteran's 
systolic blood pressure readings have been, at a maximum, 
150.  Such medical findings are consistent with a 10 percent 
evaluation under both the previous criteria and the amended 
criteria.  



The Board must now consider whether an evaluation in excess 
of 10 percent is warranted for the service-connected 
hypertension.  Applying the previous criteria, there has been 
no diastolic pressure readings of 110 or more to warrant a 
20 percent evaluation.  Additionally, no medical professional 
has reported "definite symptoms."  Chest x-rays taken since 
service have been normal.  Thus, no more than a 10 percent 
evaluation under the previous criteria is warranted.  

As to consideration of the amended criteria, effective 
January 12, 1998, the Board notes that as of this date, the 
veteran's hypertension has not been shown to be manifested by 
diastolic blood pressure readings of 110 or more, or systolic 
pressure readings of 200 or more.  Accordingly, a basis for 
assignment of an increased evaluation under the amended 
criteria has not been presented.  

Accordingly, a 20 percent evaluation under Diagnostic Code 
7101 cannot be justified under either the previous criteria 
or the amended criteria.

The Board is aware that the veteran has argued that his blood 
pressure readings would be higher if he were not on 
medication.  However, the criteria under Diagnostic Code 7101 
contemplate the taking of medication for hypertension 
control.  The veteran's diastolic blood pressure readings are 
all less than 110 and thus no more than a 10 percent 
evaluation is warranted under either the previous criteria or 
the amended criteria.

The veteran is competent to report his symptoms.  To the 
extent that he has stated the service-connected hypertension 
warranted more than the initial assignment of the 
noncompensable evaluation, he was correct, and the RO granted 
a 10 percent evaluation.  However, to the extent that he has 
asserted his hypertension warrants a 20 percent evaluation, 
the medical evidence does not support the veteran's 
contentions for a higher evaluation for the reasons stated 
above.  Hatlestad, 1 Vet. App. 164.




Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for hypertension.  
Gilbert, 1 Vet. App. at 53.  Accordingly, in view of the 
denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.

Kidney stones

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for kidney stones.  
The veteran claims that he passes kidney stones two times per 
year.  He has stated he has not had to undergo any surgery 
for the kidney stones and that he has not had any trouble 
with passing the stones.  When examined in November 1997, the 
examiner stated the serum uric acid was within normal limits 
and that the urinary tract system was negative.  The Board 
finds that such medical findings, to include the veteran's 
report of history, are indicative of no more than a 
10 percent evaluation.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7509.

The Board must now consider whether an initial evaluation in 
excess of 10 percent is warranted for kidney stones.  
Considering the veteran's service-connected under Diagnostic 
Code 7508, there has been no showing that the veteran has 
required diet therapy, drug therapy, or invasive or 
noninvasive procedures more than two times per year to 
warrant a 30 percent under that Diagnostic Code.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7508.  Additionally, 
there has been no showing that the veteran has the equivalent 
of frequent attacks of colic requiring catheter drainage to 
warrant a 20 percent evaluation under Diagnostic Code 7509.  
See 38 C.F.R. § 4.115b, Diagnostic Code 7509.




The veteran is competent to report his symptoms.  To the 
extent that he has stated the service-connected kidney stones 
warranted more than the initial assignment of the 
noncompensable evaluation, he was correct, and the RO granted 
a 10 percent evaluation.  However, to the extent that he has 
asserted the kidney stones warrant a higher evaluation, the 
medical evidence does not support the veteran's contentions 
for a higher evaluation for the reasons stated above.  
Hatlestad, 1 Vet. App. 164.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for kidney stones.  
Gilbert, 1 Vet. App. at 53.  Accordingly, in view of the 
denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.

Irritable bowel syndrome with gastroesophageal reflux disease

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for irritable 
bowel syndrome with gastroesophageal reflux disease.  

The veteran has reported he has had hyperactive bowel 
syndrome since 1975 with excessive excretion of acids.  He 
stated he would get attacks of upper gastrointestinal 
symptoms suggestive of heartburn and reflux.  The November 
1997 physical examination of the abdomen was within normal 
limits.  The examiner noted that it was discussed with the 
veteran about the possibility of undergoing a repeat upper 
gastrointestinal series, and he indicated he did not want to 
undergo one.


In December 1998 the veteran reported substernal chest pain.  
A diagnosis of esophageal spasm was entered.  At the February 
1999 RO hearing, he testified his service-connected irritable 
bowel syndrome with gastroesophageal reflux disease had 
worsened.  The Board finds that the above-described symptoms 
are indicative of no more than a 10 percent evaluation.  See 
38 C.F.R. § 4.114, Diagnostic Codes 7319, 7346.

The Board must now consider whether the service-connected 
irritable bowel syndrome with gastroesophageal reflux disease 
warrants an initial evaluation in excess of 10 percent.  The 
Board finds that the preponderance of the evidence is against 
a finding that the veteran has a severe disability with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress to warrant a 30 percent 
evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  He 
has not reported any diarrhea or constipation-only the pain 
in his abdomen and chest.  Thus, a 30 percent evaluation 
under Diagnostic Code 7319 would not be warranted, even by 
analogy.  See id.

Considering the veteran's service-connected irritable bowel 
syndrome with gastroesophageal reflux disease under 
Diagnostic Code 7346, the Board finds that the preponderance 
of the evidence is against a finding that he has persistent 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain to warrant a 30 percent evaluation.  He has reported 
discomfort and pain related to epigastric distress, but the 
record is silent as to it being accompanied with dysphagia, 
pyrosis, and regurgitation and substernal or arm or shoulder 
pain.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  Thus, a 
30 percent evaluation under Diagnostic Code 7346 would not be 
warranted, even by analogy.  See id.

The veteran is competent to report his symptoms.  To the 
extent that he has stated the service-connected irritable 
bowel syndrome with gastroesophageal reflux disease warranted 
more than the initial assignment of the noncompensable 
evaluation, he was correct, and the RO granted a 10 percent 
evaluation.  

However, to the extent that he has asserted the irritable 
bowel syndrome with gastroesophageal reflux disease warrants 
a higher evaluation, the medical evidence does not support 
his contentions for a higher evaluation for the reasons 
stated above.  Hatlestad, 1 Vet. App. 164.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for irritable bowel 
syndrome with gastroesophageal reflux disease.  Gilbert, 
1 Vet. App. at 53.  Accordingly, in view of the denial of 
entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra.

Multiple angiolipomas

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
initial compensable evaluation.  In September 1994 the 
examiner noted that the veteran had a mobile nodule, which 
was probably a lipoma.  He denied any pain or burning.  The 
examiner noted there was a scar on the back from an excision 
of an angiolipoma.  In November 1997 the examiner stated that 
the scar on the back was well healed.  He noted it was not a 
keloid scar.  The examiner stated he had a small palpable 
mass on the left upper arm and a mass on the scrotum, which 
after an ultrasound, was shown to be most likely a cyst.  The 
Board finds that the above-described evidence is indicative 
of no more than a noncompensable evaluation.  

The Board must now consider whether a compensable evaluation 
is warranted.  No medical professional has reported that the 
scars are disfiguring, ulcerated, tender and painful, or 
productive of limitation on the anatomical part affected as 
to warrant a compensable evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7803, 7804, 7805.  

Additionally, considering the veteran's service-connected 
multiple angiolipomas under Diagnostic Code 7806, there have 
been no findings that his multiple angiolipomas have the 
equivalent of exfoliation, exudation, or itching to warrant a 
10 percent evaluation  See 38 C.F.R. § 4.118, Diagnostic Code 
7806.  The preponderance of the evidence is against a 
compensable evaluation.  

The veteran is competent to report his symptoms.  Although he 
has asserted that the service-connected multiple angiolipomas 
warrant a compensable evaluation, the medical evidence does 
not support his contentions for a higher evaluation for the 
reasons stated above.  Hatlestad, 1 Vet. App. 164.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for multiple angiolipomas.  Gilbert, 
1 Vet. App. at 53.  Accordingly, in view of the denial of 
entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra.

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation, 
discussed them in light of his claims, but did not granted 
increased compensation benefits on this basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that any of the veteran's 
service-connected disabilities at issue have resulted in 
frequent hospitalizations or caused marked interference in 
employment.  

Thus, the Board finds that the current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his service-connected disabilities.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of a left ankle, fibula, and tibia fracture is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for irritable bowel syndrome with gastroesophageal reflux 
disease is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for kidney stones is denied.

Entitlement to an initial compensable evaluation for multiple 
angiolipomas is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially the Board finds that the veteran's claims for 
initial compensable evaluations for his bilateral inguinal 
hernias are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

The veteran's assertions concerning the severity of his 
service-connected bilateral inguinal hernias are sufficient 
to conclude that his claims for initial compensable 
evaluations for those disabilities are well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993).

The Board, however, is not satisfied that as to the bilateral 
inguinal hernias, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard 
the 

The Board notes that the RO has assigned noncompensable 
evaluations to the veteran's service-connected bilateral 
inguinal hernias based solely upon the veteran's report of 
his current symptoms.  The Board finds that in order for it 
to properly evaluate these disabilities, it needs objective 
findings by a medical professional.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that he provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertaining to treatment of the 
right and left inguinal hernias.  


After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected bilateral inguinal hernias.  

The claims file, the criteria for rating 
inguinal hernia under diagnostic code 
7338, and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
studies should be conducted.  

The examiner should report all current 
findings related to the veteran's right 
and left inguinal hernias and should 
answer the following questions:

Is the right inguinal hernia large, 
postoperative, recurrent, not well 
supported under ordinary conditions and 
not readily reducible, when considered 
inoperable?  State yes or no and answer 
the same question for the left inguinal 
hernia.



Is the right inguinal hernia small, 
postoperative recurrent, or unoperated 
irremediable, not well supported by 
truss, or not readily reducible?  State 
yes or no and answer the same question 
for the left inguinal hernia.

Is the right inguinal hernia 
postoperative recurrent, readily 
reducible and well supported by truss or 
belt?  State yes or no and answer the 
same question for the left inguinal 
hernia.

Is the right inguinal hernia not 
operated, but remediable or small, 
reducible, or without true hernia 
protrusion?  State yes or now and answer 
the same question for the left inguinal 
hernia.

Any opinions expressed by the examiner as 
to the severity of the right inguinal 
hernia or left inguinal hernia should be 
accompanied by a complete rationale.

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to an din complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).


4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
initial compensable evaluations for right 
inguinal hernia and left inguinal hernia.  
In so doing, the RO should document its 
consideration of the applicability of 
Fenderson, supra.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination may result in the 
denial of his appeal for initial compensable evaluations.  
38 C.F.R. § 3.655 (1999).  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

